Exhibit 10.22

 

LOAN MODIFICATION AGREEMENT


This Loan Modification Agreement is entered into as of April 1, 2004, by and
between SILICON VALLEY BANK, a California chartered bank ("Bank"), with its
principal place of business at 3003 Tasman Drive, Santa Clara, California 95054
and with a loan production office at 4410 Arapahoe Avenue, Suite 200, Boulder,
CO 80303, and eCollege.com (“eCollege”), whose address is 4900 South Monaco
Street, Denver, Colorado 80237, and DataMark, Inc. (“DataMark”), whose address
is 2305 President’s Drive, Salt Lake City, UT 84120 (hereinafter eCollege and
DataMark shall be referred to collectively as the "Borrowers" and individually
as a “Borrower”).


1.   DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness which may be
owing by Borrowers to Bank, Borrowers are or may be indebted to Bank pursuant
to, among other documents, a Loan and Security Agreement, dated as of October
30, 2003, as it may be amended from time to time (the “Loan Agreement”). The
Loan Agreement provided for, among other things, a Committed Revolving Line in
the original principal amount of up to Ten Million Dollars ($10,000,000) and a
Term Loan of up to Three Million Dollars ($3,000,000). Defined terms used but
not otherwise defined herein shall have the same meanings as set forth in the
Loan Agreement.


Hereinafter, all indebtedness owing by Borrowers to Bank shall be referred to as
the "Indebtedness."


2.   DESCRIPTION OF COLLATERAL. Repayment of the Indebtedness is secured by the
Collateral, as described in the Loan Agreement and in the Intellectual Property
Security Agreements.


Hereinafter, the above-described security documents, together with all other
documents securing repayment of the Indebtedness shall be referred to as the
"Security Documents". Hereinafter, the Security Documents, together with all
other documents evidencing or securing the Indebtedness shall be referred to as
the "Existing Loan Documents".


3.   DESCRIPTION OF CHANGE IN TERMS.


Modification(s) to Loan Agreement.




1.    Section 6.2 entitled “Financial Statements, Reports, Certificates” is
amended by changing subsection (a)(i) thereof to read as follows:
 

(a) Borrowers will deliver to Bank: (i) as soon as available, but no later than
30 days (but through the period ending 9/30/04, no later than 40 days) after the
last day of each month, company prepared consolidated and consolidating balance
sheets and income statements covering the operations of eCollege and its
Subsidiaries during the period certified by a Responsible Officer of eCollege
and in a form acceptable to Bank;




2.     Section 6.2 entitled “Financial Statements, Reports, Certificates” is
amended by changing subsection (c) thereof to read as follows:


(c) Within 30 days (but through the period ending 9/30/04, within 40 days) after
the last day of each month, Borrowers will deliver to Bank with the monthly
financial statements a Compliance Certificate signed by a Responsible Officer of
eCollege in the form of Exhibit D.




3.     Section 6.7 entitled “Financial Covenants” is amended by changing
subsection (i) thereof entitled “Quick Ratio (Adjusted)” to read as follows:


(i)   Quick Ratio (Adjusted). A ratio of Quick Assets to Current Liabilities
minus Deferred Revenue and any Quarter-End Advance of at least 1.30 to 1.00
through 3/31/04, and of at least 1.50 to 1.00 at 4/30/04 and thereafter.




4.     Section 6.7 entitled “Financial Covenants” is amended by changing
subsection (iii) thereof entitled “Debt Service Coverage Ratio” to add the
following sentence at the end thereof:


       For purposes hereof “interest expense” shall exclude non-current,
non-cash and non-recurring interest expense items and shall include only actual
cash paid interest expense items.



5.    Section 13.1 entitled “Definitions” is amended by adding the following
definition therein to read as follows:


   “Quarter-End Advance” is an Advance made on the last Business Day of a fiscal
quarter which Advance remains outstanding no longer than 3 Business Days
following the date such Advance is made and the proceeds of which remain on
deposit at Bank during the period such Advance is outstanding.



6.       Section 13.1 entitled “Definitions” is amended by changing the
following definitions therein to read as follows:


“Deferred Revenue” is all amounts received in advance of performance under a
maintenance contract and not yet recognized as revenue, and other amounts
received from or billed to customers in excess of revenue that has been earned,
including customer advances or deposits that customers are required to pay for
services, where such payments received are recorded as customer advances
(liability) until the revenue is recognized as earned.


"Tangible Net Worth" is, on any date, the consolidated total assets (excluding
proceeds of any Quarter-End Advance) of eCollege and its Subsidiaries minus,
(i) any amounts attributable to (a) goodwill, (b) intangible items such as
unamortized debt discount and expense, Patents, trade and service marks and
names, Copyrights and research and development expenses except prepaid expenses,
and (c) reserves not already deducted from assets, and (ii) Total Liabilities
excluding all Subordinated Debt and excluding any Quarter-End Advance.




7.   Exhibit D attached hereto shall be substituted for that attached to the
Loan Agreement.




4.   CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.


5.   PAYMENT OF EXPENSES. Borrowers shall pay Bank all of Bank’s out-of-pocket
expenses in connection with this Loan Modification Agreement.


6.   NO DEFENSES. Borrowers (and each guarantor and pledgor signing below)
agrees that, as of the date hereof, they have no defenses against the
obligations to pay any amounts under the Indebtedness.


7.   CONTINUING VALIDITY. Borrowers (and each guarantor and pledgor signing
below) understand and agree that in modifying the existing Indebtedness, Bank is
relying upon Borrowers’ representations, warranties, and agreements, as set
forth in the Existing Loan Documents. Except as expressly modified pursuant to
this Loan Modification Agreement, the terms of the Existing Loan Documents
remain unchanged and in full force and effect. Bank's agreement to modifications
to the existing Indebtedness pursuant to this Loan Modification Agreement in no
way shall obligate Bank to make any future modifications to the Indebtedness.
Nothing in this Loan Modification Agreement shall constitute a satisfaction of
the Indebtedness. It is the intention of Bank and Borrowers to retain as liable
parties all makers and endorsers of Existing Loan Documents, unless the party is
expressly released by Bank in writing. Unless expressly released herein, no
maker, endorser, or guarantor will be released by virtue of this Loan
Modification Agreement. The terms of this paragraph apply not only to this Loan
Modification Agreement, but also to all subsequent loan modification agreements.


8.    CONDITIONS. The effectiveness of this Loan Modification Agreement is
conditioned upon receipt by Bank of a fully executed counterpart hereof.


This Loan Modification Agreement is executed as of the date first written above.
 



BORROWERS:
 
 
BANK:
eCollege.com.
 
 
SILICON VALLEY BANK
By: /s/ Douglas H. Kelsall
 
 
By: /s/ Frank Amoroso

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Name: Douglas H. Kelsall
 
 
Name: Frank Amoroso
Title: President and COO
 
 
Title: VP
       
DataMark, Inc.
 
 
 
By: /s/ Douglas H. Kelsall
 
 
 

--------------------------------------------------------------------------------

Name: Douglas H. Kelsall
 
 
 
Title: Assistant Treasurer
 
 
 

 